DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication No.: US 2017/0150382 to Martin et al (Martin). 
As to Claim 1, Martin discloses an electronic apparatus for wireless communications, comprising: 
processing circuitry (Fig. 4, ‘the terminal devices 406, 408 each comprise controller units 406b, 408b may each comprise a processor unit which is suitably configured/programmed to provide the desired functionality described herein using conventional programming/configuration techniques for equipment in wireless telecommunications systems’, ¶ 0063), configured to: 
generate, in a case that UE has accessed into an unlicensed frequency band successfully (‘in accordance with an example of the present disclosure, a terminal device may be operable to collect measurements and to obtain an indication of a channel occupancy level for an unlicensed frequency band.  Advantageously, such an occupancy level can provide the MNO with an indication of whether resources are likely to be available in the spectrum and thus of the likelihood of having successful transmission using this spectrum’, ¶ 0071), indication denoting whether to allow sharing of channel occupancy time of the UE with other UE (‘accordingly, the terminal device can collect occupancy information in respect of an unlicensed spectrum so as to form a view of whether the channel is shared with many active devices (upon which the MNO has potentially no control)’, ¶ 0071); and
 transmit the indication to a base station or the other UE (‘the mobile communications device may generate a measurement report based on the indication of an occupancy level for the shared channel and transmit the measurement report to the base station’, ¶ 0012).
As to Claim 3, Martin further discloses wherein the processing circuitry is further configured to transmit, in a case of allowing sharing of the channel occupancy time of the UE with the other UE, information of at least one of duration of maximum channel occupancy time, maximum channel occupancy expiration time, a priority level and a time slot available for sharing of the UE, to the base station or the other UE (‘the channel occupancy level for a period of time is estimated based on a channel occupancy state obtained for each of a set of shorter time periods within the period of time for the channel occupancy level. Accordingly, the terminal device can collect occupancy information in respect of an unlicensed spectrum so as to form a view of whether the channel is shared with many active devices (upon which the MNO has potentially no control). Such an occupancy level as determined by the terminal device can be used for the network (e.g. base station) to decide whether an unlicensed frequency’, ¶ 0071).
As to Claim 9, Martin further discloses wherein the sharing comprises: the other UE accesses into spectrum resources accessed by the UE within the channel sharing time of the UE without performing channel detection, or by just performing a simplified version of channel detection (‘upon detecting that the shared channel is congested or available, generating and transmitting the measurement report’, ¶ 0128).
	As to Claim 10, Martin discloses an electronic apparatus for wireless communications, comprising:
processing circuitry (Fig. 4, ‘the terminal devices 406, 408 each comprise controller units 406b, 408b may each comprise a processor unit which is suitably configured/programmed to provide the desired functionality described herein using conventional programming/configuration techniques for equipment in wireless telecommunications systems’, ¶ 0063), 
configured to: acquire, from UE having accessed into an unlicensed frequency band successfully (‘in accordance with an example of the present disclosure, a terminal device may be operable to collect measurements and to obtain an indication of a channel occupancy level for an unlicensed frequency band.  Advantageously, such an occupancy level can provide the MNO with an indication of whether resources are likely to be available in the spectrum and thus of the likelihood of having successful transmission using this spectrum’, ¶ 0071), 
indication denoting whether to allow other UE to share channel occupancy time of the UE (‘accordingly, the terminal device can collect occupancy information in respect of an unlicensed spectrum so as to form a view of whether the channel is shared with many active devices (upon which the MNO has potentially no control)’, ¶ 0071); and 
in a case that the indication denotes that the other UE is allowed to share the channel occupancy time of the UE, schedule, for the other UE, spectrum resources accessed by the UE within the channel occupancy time (‘accordingly, the terminal device can collect occupancy information in respect of an unlicensed spectrum so as to form a view of whether the channel is shared with many active devices (upon which the MNO has potentially no control)’, ¶ 0071).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, in view of Publication No.: US 2021/0167900 A1 to Karaki et al. (Karaki). 
As to Claim 2, Martin does not expressly disclose wherein the processing circuitry is configured to comprise the indication in uplink control information, to be transmitted to the base station.
However, Karaki discloses wherein the processing circuitry is configured to comprise the indication in uplink control information, to be transmitted to the base station (‘when, for example, this bit is set to 1 (by, for example, the network node 16), the WD 22 may, in response, include HARQ feedback for all (or at least a subset of all) configured processes in UCI in the UL transmission. The UCI may or may not be multiplexed with PUSCH transmissions’, ¶ 0158).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the processing circuitry is configured to comprise the indication in uplink control information, to be transmitted to the base station’ as disclosed by Karaki into Martin so as to improve efficiency in HARQ feedback design for network operation, particularly in unlicensed spectrum bands, Karaki ¶ 0012.
As to Claim 4, Martin does not expressly disclose wherein the processing circuitry is configured to add an information bit of one bit in the uplink control information for the indication, or wherein the processing circuitry is configured to transmit the indication by multiplexing a channel occupancy time sharing indicator in the uplink control information, wherein the channel occupancy time sharing indicator indicates whether to allow the base station to transmit control signaling by sharing the channel occupancy time of the UE.
However, Karaki discloses wherein the processing circuitry is configured to add an information bit of one bit in the uplink control information for the indication, or wherein the processing circuitry is configured to transmit the indication by multiplexing a channel occupancy time sharing indicator in the uplink control information, wherein the channel occupancy time sharing indicator indicates whether to allow the base station to transmit control signaling by sharing the channel occupancy time of the UE (‘when, for example, this bit is set to 1 (by, for example, the network node 16), the WD 22 may, in response, include HARQ feedback for all (or at least a subset of all) configured processes in UCI in the UL transmission. The UCI may or may not be multiplexed with PUSCH transmissions’, ¶ 0158).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the processing circuitry is configured to add an information bit of one bit in the uplink control information for the indication, or wherein the processing circuitry is configured to transmit the indication by multiplexing a channel occupancy time sharing indicator in the uplink control information, wherein the channel occupancy time sharing indicator indicates whether to allow the base station to transmit control signaling by sharing the channel occupancy time of the UE’ as disclosed by Karaki into Martin so as to improve efficiency in HARQ feedback design for network operation, particularly in unlicensed spectrum bands, Karaki ¶ 0012.
As to Claim 7, Martin does not expressly disclose wherein the processing circuitry is configured to comprise the information in the uplink control information, to be transmitted to the base station, or wherein the processing circuitry is configured to comprise the information in sidelink control information, to be transmitted to the other UE.
However, Karaki discloses wherein the processing circuitry is configured to comprise the information in the uplink control information, to be transmitted to the base station, or wherein the processing circuitry is configured to comprise the information in sidelink control information, to be transmitted to the other UE.
However, Karaki discloses wherein the processing circuitry is configured to comprise the information in the uplink control information, to be transmitted to the base station, or wherein the processing circuitry is configured to comprise the information in sidelink control information, to be transmitted to the other UE (‘when, for example, this bit is set to 1 (by, for example, the network node 16), the WD 22 may, in response, include HARQ feedback for all (or at least a subset of all) configured processes in UCI in the UL transmission. The UCI may or may not be multiplexed with PUSCH transmissions’, ¶ 0158).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the processing circuitry is configured to comprise the information in the uplink control information, to be transmitted to the base station, or wherein the processing circuitry is configured to comprise the information in sidelink control information, to be transmitted to the other UE’ as disclosed by Karaki into Martin so as to improve efficiency in HARQ feedback design for network operation, particularly in unlicensed spectrum bands, Karaki ¶ 0012.
As to Claim 11, Martin does not expressly disclose wherein the indication is denoted by an information bit of one bit added in uplink control information, or wherein the indication is denoted by multiplexing a channel occupancy time sharing indicator in uplink control information, wherein the channel occupancy time sharing indicator denotes whether to allow a base station to transmit control signaling by sharing the channel occupancy time of the UE.
However, Karaki discloses wherein the indication is denoted by an information bit of one bit added in uplink control information, or wherein the indication is denoted by multiplexing a channel occupancy time sharing indicator in uplink control information, wherein the channel occupancy time sharing indicator denotes whether to allow a base station to transmit control signaling by sharing the channel occupancy time of the UE (‘when, for example, this bit is set to 1 (by, for example, the network node 16), the WD 22 may, in response, include HARQ feedback for all (or at least a subset of all) configured processes in UCI in the UL transmission. The UCI may or may not be multiplexed with PUSCH transmissions’, ¶ 0158).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the indication is denoted by an information bit of one bit added in uplink control information, or wherein the indication is denoted by multiplexing a channel occupancy time sharing indicator in uplink control information, wherein the channel occupancy time sharing indicator denotes whether to allow a base station to transmit control signaling by sharing the channel occupancy time of the UE’ as disclosed by Karaki into Martin so as to improve efficiency in HARQ feedback design for network operation, particularly in unlicensed spectrum bands, Karaki ¶ 0012.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, in view of Publication No.: US 2018/0368090 A1 to Kadambar et al. (Kadambar).
As to Claim 6, Martin does not expressly disclose wherein the processing circuitry is configured to transmit the indication to the other UE through a physical sidelink control channel.
However, Kadambar discloses wherein the processing circuitry is configured to transmit the indication to the other UE through a physical sidelink control channel (‘in another variation, the network or an alternate external entity can notify the device(s) to use a particular method, for determining channel availability at the instant of initiating PSCCH transmission, through common or device specific control signaling. In an example, MCOT sharing can be achieved using this variation. In NC mode, if the network is using the channel, then the network can share the channel with other devices through common control signaling. The devices can use a channel access method between them to access the channel’, ¶ 0164).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the processing circuitry is configured to transmit the indication to the other UE through a physical sidelink control channel’ as disclosed by Kadambar into Martin so as to improve efficiency in HARQ feedback design for network operation, particularly in unlicensed spectrum bands, Kadambar ¶ 0012.
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, in view of Publication No.: US 2020/0374933 A1 to Lou et al. (Lou). 
	As to Claim 13, Martin does not expressly disclose wherein the processing circuitry is further configured to instruct the other UE to share the channel occupancy time of the UE through downlink control information, so that the other UE accesses into the spectrum resources in the channel occupancy time of the UE without performing channel detection or by just performing a simplified version of channel detection.
	However, Lou discloses wherein the processing circuitry is further configured to instruct the other UE to share the channel occupancy time of the UE through downlink control information, so that the other UE accesses into the spectrum resources in the channel occupancy time of the UE without performing channel detection or by just performing a simplified version of channel detection (‘a WTRU may be assigned using different frequency domain resource units. If the assignment is valid for one UL slot, multiple slots are available in the shared COT, and the same frequency resources are allocated to one WTRU, the WTRU may use more than one DCI. A DCI may be used to indicate allocation for more than one UL slot. UL frequency hopping may be applied to the allocation with a frequency hopping pattern explicitly or implicitly signaled’, ¶ 0189).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the processing circuitry is further configured to instruct the other UE to share the channel occupancy time of the UE through downlink control information, so that the other UE accesses into the spectrum resources in the channel occupancy time of the UE without performing channel detection or by just performing a simplified version of channel detection’ as disclosed by Lou into Martin so as to effectively monitor differing throughput and latency requirements while performing Listen Before Talk (LBT) in wireless communication system, Lou ¶ 0046.

8.	Claims 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2021/0274555 A1 to Alfarhan et al. (Alfarhan), in view of Publication No.: US 2021/0167900 A1 to Karaki et al. (Karaki). 
As to Claim 14, Alfarhan discloses an electronic apparatus for wireless communications, comprising: 
processing circuitry (Fig. 1B, ‘as shown in Fig. 1B, the WTRU 102 may include a processor 118’, ¶ 0051), configured to: 
generate, in a case that UE having accessed into an unlicensed frequency band successfully (‘a WTRU operating in an unlicensed carrier may support frequency/time estimation and synchronization to enable RRM measurements, for example for successful reception of information on the unlicensed frequency band’, ¶ 0105), 
wherein the switching point indicates switching between uplink transmission and downlink transmission (‘to reduce the number of LBTs used or required for each message transmission in a single RA procedure, COT sharing with one or multiple switching points may be used to share channel access between the WTRU 102 and the network entity (e.g., gNB 180). COT sharing may be implemented (e.g., considered) when UL and DL RA messages are transmitted on the same channel, in time-duplex frame structures for example’, ¶ 0164).
Alfarhan does not expressly disclose an indication denoting whether to support multiple switching points within a maximum channel occupancy time, and comprise the indication in uplink control information, to be transmitted to a base station.
However, Karaki discloses an indication denoting whether to support multiple switching points within a maximum channel occupancy time (‘in other embodiments, the gap may be more than 16 μs. Fig. 13 shows an example of a shared channel occupancy with a channel occupancy time (COT) that is less than the maximum allowed COT (MCOT) with one switching point between DL and UL. Fig. 14 shows an example of shared COT with multiple switching points’, ¶ 0125), and 
comprise the indication in uplink control information, to be transmitted to a base station (‘when, for example, this bit is set to 1 (by, for example, the network node 16), the WD 22 may, in response, include HARQ feedback for all (or at least a subset of all) configured processes in UCI in the UL transmission. The UCI may or may not be multiplexed with PUSCH transmissions’, ¶ 0158).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘an indication denoting whether to support multiple switching points within a maximum channel occupancy time, and comprise the indication in uplink control information, to be transmitted to a base station’ as disclosed by Karaki into Alfarhan so as to improve efficiency in HARQ feedback design for network operation, particularly in unlicensed spectrum bands, Karaki ¶ 0012.
As to Claim 15, Alfarhan does not expressly disclose wherein the processing circuitry is configured to add an information bit of one bit in the uplink control information for the indication, or wherein the processing circuitry is configured to transmit the indication by multiplexing a channel occupancy time sharing indicator in the uplink control information, wherein the channel occupancy time sharing indicator denotes whether to allow the base station to transmit control signaling by sharing the channel occupancy time of the UE.
However, Karaki discloses wherein the processing circuitry is configured to add an information bit of one bit in the uplink control information for the indication, or wherein the processing circuitry is configured to transmit the indication by multiplexing a channel occupancy time sharing indicator in the uplink control information, wherein the channel occupancy time sharing indicator denotes whether to allow the base station to transmit control signaling by sharing the channel occupancy time of the UE (‘when, for example, this bit is set to 1 (by, for example, the network node 16), the WD 22 may, in response, include HARQ feedback for all (or at least a subset of all) configured processes in UCI in the UL transmission. The UCI may or may not be multiplexed with PUSCH transmissions’, ¶ 0158).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the processing circuitry is configured to add an information bit of one bit in the uplink control information for the indication, or wherein the processing circuitry is configured to transmit the indication by multiplexing a channel occupancy time sharing indicator in the uplink control information, wherein the channel occupancy time sharing indicator denotes whether to allow the base station to transmit control signaling by sharing the channel occupancy time of the UE’ as disclosed by Karaki into Alfarhan so as to improve efficiency in HARQ feedback design for network operation, particularly in unlicensed spectrum bands, Karaki ¶ 0012.
As to Claim 17, Alfarhan further discloses wherein the processing circuitry is configured to access again, under scheduling of the base station, into spectrum .resources accessed by the UE within the maximum channel occupancy time, without performing channel detection or by performing a simplified version of channel detection (‘for frame-based systems, an LBT may be characterized by a Clear Channel Assessment (CCA) time (e.g., in the range of ˜20 μs), a Channel Occupancy time (COT) (e.g., minimum 1 ms, maximum 10 ms), an idle period (e.g., minimum 5% of COT), a fixed frame period (e.g., equal to the COT+idle period), a short control signaling transmission time (e.g., maximum duty cycle of 5% within an observation period of 50 ms), and/or a CM energy detection threshold’, ¶ 0095).
As to Claim 19, Alfarhan does not expressly disclose wherein the processing circuitry is further configured to transmit, in a case that the indication denotes supporting multiple switching points within the maximum channel occupancy time, information of at least one of duration of the maximum channel occupancy time, maximum channel occupancy expiration time, a priority level and switching points of the UE, to the base station.
However, Karaki discloses wherein the processing circuitry is further configured to transmit, in a case that the indication denotes supporting multiple switching points within the maximum channel occupancy time, information of at least one of duration of the maximum channel occupancy time, maximum channel occupancy expiration time, a priority level and switching points of the UE, to the base station (‘in other embodiments, the gap may be more than 16 μs. Fig. 13 shows an example of a shared channel occupancy with a channel occupancy time (COT) that is less than the maximum allowed COT (MCOT) with one switching point between DL and UL. Fig. 14 shows an example of shared COT with multiple switching points’, ¶ 0125).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the processing circuitry is further configured to transmit, in a case that the indication denotes supporting multiple switching points within the maximum channel occupancy time, information of at least one of duration of the maximum channel occupancy time, maximum channel occupancy expiration time, a priority level and switching points of the UE, to the base station’ as disclosed by Karaki into Alfarhan so as to improve efficiency in HARQ feedback design for network operation, particularly in unlicensed spectrum bands, Karaki ¶ 0012.

9.	Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2021/0274555 A1 to (Alfarhan), in view of Publication No.: US 2020/0374933 A1 to Lou et al. (Lou). 
As to Claim 24, Alfarhan discloses an electronic apparatus for wireless communications, comprising: 
processing circuitry (Fig. 1B, ‘as shown in Fig. 1B, the WTRU 102 may include a processor 118’, ¶ 0051), configured to: 
acquire, in a case that a first Non-Orthogonal Multiple Access UE (‘the WTRU 102a and 102b may be indicated and/or configured with PRACH resources on which the WTRU 102 may transmit a PRACH preamble (e.g., a PRACH preamble transmission 220) (e.g., to begin or initiate a RA procedure). The PRACH resources may include at least one of: (1) time resources (e.g., a set of symbols), (2) frequency resources (e.g., a set of physical Resource Blocks (PRBs)), (3) one or more analog/digital/hybrid precoders (e.g., one or more transmit beams), (4) one or more cover codes or preambles (e.g., to enable orthogonal or non-orthogonal multiple access)’, ¶ 0139), 
having accessed into an unlicensed frequency band successfully (‘a WTRU operating in an unlicensed carrier may support frequency/time estimation and synchronization to enable RRM measurements, for example for successful reception of information on the unlicensed frequency band’, ¶ 0105) and 
channel occupancy time sharing information of the first Non-Orthogonal Multiple Access UE (‘the WTRU 102 may release the acquired respective unlicensed frequency band or unlicensed channel after the completion of the RACH procedure (e.g., or series of RACH operations). For example, the WTRU 102 may share, with the network entity, the unlicensed frequency band or unlicensed channel during the completion of the RACH procedure (e.g., or series of RACH operations) based on a predetermined series of transmissions between the WTRU and the network entity’, ¶ 0256).  
Alfarhan does not expressly disclose provide the channel occupancy time sharing information to at least one second Non-Orthogonal Multiple Access UE which are to access into the same spectrum resources, and so that the at least one second Non-Orthogonal Multiple Access UE accesses into the spectrum resources within the channel occupancy time of the first Non-Orthogonal Multiple Access UE without performing channel detection or by just performing a simplified version of channel detection.
	However, Lou discloses provide the channel occupancy time sharing information to at least one second Non-Orthogonal Multiple Access UE which are to access into the same spectrum resources (‘a WTRU may be assigned using different frequency domain resource units. If the assignment is valid for one UL slot, multiple slots are available in the shared COT, and the same frequency resources are allocated to one WTRU, the WTRU may use more than one DCI. A DCI may be used to indicate allocation for more than one UL slot. UL frequency hopping may be applied to the allocation with a frequency hopping pattern explicitly or implicitly signaled’, ¶ 0189), and 
so that the at least one second Non-Orthogonal Multiple Access UE accesses into the spectrum resources within the channel occupancy time of the first Non-Orthogonal Multiple Access UE without performing channel detection or by just performing a simplified version of channel detection (‘an NR-U WTRU may be configured by its gNB with one or multiple search spaces (e.g., that are expected to carry one or more PDCCHs in the last slot or sub-slot before the end of an MCOT). Fig. 4D shows an example of a WTRU technique at the end of an MCOT. The WTRU may detect the PDCCHs with a WTRU-specific RNTI or with a group RNTI’, ¶ 0182).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘provide the channel occupancy time sharing information to at least one second Non-Orthogonal Multiple Access UE which are to access into the same spectrum resources, and so that the at least one second Non-Orthogonal Multiple Access UE accesses into the spectrum resources within the channel occupancy time of the first Non-Orthogonal Multiple Access UE without performing channel detection or by just performing a simplified version of channel detection’ as disclosed by Lou into Alfarhan so as to effectively monitor differing throughput and latency requirements while performing Listen Before Talk (LBT) in wireless communication system, Lou ¶ 0046.
As to Claim 25, Alfarhan further discloses wherein the processing circuitry is configured to provide the channel occupancy time sharing information to the at least one second Non-Orthogonal Multiple Access UE through a physical downlink control channel or a broadcast channel (‘a WTRU 102 may determine/expect that transmission of a signal explicitly indicates one or more upcoming PRACH resources are valid. For example, a WTRU 102 may monitor a broadcast to attempt to receive an indication of valid PRACH resources. In another example, a WTRU 102 may monitor the PDCCH (e.g., a group common PDCCH or a WTRU addressed PDCCH) to attempt to receive the trigger signal 210 (e.g., PRACH resource trigger signal)’, ¶ 0146).
As to Claim 26, Alfarhan further discloses wherein the channel occupancy time sharing information comprises one or more of: duration of maximum channel occupancy time, maximum channel occupancy expiration time, a priority level and a time slot available for sharing (‘for frame-based systems, an LBT may be characterized by a Clear Channel Assessment (CCA) time (e.g., in the range of ˜20 μs), a Channel Occupancy time (COT) (e.g., minimum 1 ms, maximum 10 ms), an idle period (e.g., minimum 5% of COT), a fixed frame period (e.g., equal to the COT+idle period), a short control signaling transmission time (e.g., maximum duty cycle of 5% within an observation period of 50 ms), and/or a CM energy detection threshold’, ¶ 0095).
As to Claim 27, Alfarhan further discloses wherein the first Non-Orthogonal Multiple Access UE and the at least one second Non-Orthogonal Multiple Access UE try to access into the unlicensed frequency band simultaneously (‘in NR-licensed, a Physical Random Access Channel (PRACH) occasion may represent a system access opportunity on a time-frequency resource provided by the network entity (e.g., the gNB), where multiple WTRUs may initiate simultaneous RA procedures on the same PRACH occasion if different preambles were selected’, ¶ 0136).
As to Claim 28, Alfarhan further discloses wherein the processing circuitry is further configured to indicate to the first Non-Orthogonal Multiple Access UE and the at least one second Non-Orthogonal Multiple Access UE a type of channel detection to be performed, wherein the first Non-Orthogonal Multiple Access UE is indicated to perform complete channel detection, and the at least one second Non-Orthogonal Multiple Access UE is indicated to perform a simplified version of channel detection or not to perform the channel detection (‘the WTRU 102 may be configured with a monitoring pattern to detect a PRACH resource trigger signal. The configuration may be provided in a broadcast channel and/or may be RRC configured. Upon or after reception of the PRACH resource trigger signal, the WTRU 102 may attempt to transmit a PRACH preamble in the associated PRACH resource’, ¶ 0159).
As to Claim 29, Alfarhan further discloses wherein the processing circuitry is further configured to instruct the first Non-Orthogonal Multiple Access UE and the at least one second Non-Orthogonal Multiple Access UE to set a timer, wherein in a case that the first Non-Orthogonal Multiple Access UE fails to access into the unlicensed frequency band when the timer expires, the at least one second Non-Orthogonal Multiple Access UE determines not to share the channel occupancy time (‘in certain representative embodiments, the WTRU 102 may monitor for a response and/or may determine whether to extend, pause or reset an expiry time of a timer based on any of: (1) whether the response is to be received over or no the unlicensed frequency band or unlicensed channel; (2) that the unlicensed frequency band or unlicensed channel is busy and/or (3) that the network entity did not acquire the unlicensed frequency band or unlicensed channel, as a determined result. The WTRU 102 may extend, pause, or reset the timer in accordance with the determined result’, ¶ 0259).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463